EXHIBIT 16.1 [LETTERHEAD] July 28, 2010 Securities and Exchange Commission treet, NE Washington, D.C. 20549 Commissioners: We were previously the principal accountants for West Mountain Alternative Energy, Inc. and we reported on the financial statements of West Mountain Alternative Energy, Inc. as of December 31, 2009 and 2008, and for the years ended December 31, 2009 and 2008.We have not provided any audit services to West Mountain Alternative Energy, Inc. since the audit of the December 31, 2009 financial statements.On July 28, 2010, we were dismissed as the principal accountants. We have read the Company's statements included under Item 4.01 of its Form 8-K.We agree with the statements concerning our Firm in Item 4.01 of the Form 8-K.We have no basis on which to agree or disagree with other statements made in the Form 8-K. Very truly yours, /s/ Cordovano and Honeck LLP Cordovano and Honeck LLP Englewood, Colorado
